ORDER
Duane Meeks appeals his conviction of one count of unlawful use of a weapon, § 571.030.1(4) RSMo 2000, and two counts of assault in the third degree, § 565.070 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).